Citation Nr: 1109051	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-41 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to a compensable rating for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 2002 to July 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's left shoulder disability rated 0 percent, effective July 13, 2006 and denied service connection for a left knee disability.  An interim September 2009 rating decision granted a temporary total (convalescent) rating from August 2, 2007, resuming the noncompensable rating effective October 1, 2007 and another temporary total rating from March 19, 2008, resuming the noncompensable rating effective May 1, 2008 for surgical treatment.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  She also sought, and was granted, a 30 day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709.  

An August 2009 decision review officer (DRO) informal conference report notes that the Veteran stated that she had intended to file a claim of service connection for a right knee disability (and not the left knee).  The DRO noted that the issue would remain on appeal pending the Veteran's written withdrawal.  The same day the Veteran filed a claim of service connection for a right knee disability (not currently on appeal) and stated that "my left knee was erroneously evaluated.  Although I did injure my left knee while in service, it's my right knee that still bothers me."  While it appears that the Veteran may have wished to withdraw her claim for the left knee, her correspondence does not definitively state her intent and there has been no subsequent correspondence expressing intent to withdraw the matter and the September 2010 hearing addressed the matter without discussion of her intent to withdraw the issue.  Therefore, the matter of service connection for a left knee disability remains on appeal and the issues have been characterized accordingly.    



The matter of service connection for a left knee disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1. Prior to November 19, 2007 the Veteran's left shoulder disability was manifested by impairment no greater than limitation of abduction to 130 degrees and forward flexion to 120 degrees.  

2. From November 19, 2007 to December 17, 2007 the Veteran's left shoulder disability was manifested by limitation of abduction to 90 degrees (shoulder level); limitation of motion of the arm to midway between the side and shoulder level was not shown.   

3. From December 17, 2007 the Veteran's left shoulder disability has been manifested by impairment no greater than limitation of abduction to 125 degrees and forward flexion to 135 degrees; limitation of motion of the arm to shoulder level is not shown.  


CONCLUSION OF LAW

The Veteran's left shoulder disability warrants an increased "staged" rating of 20 percent from November 19, 2007 to December 17, 2007; compensable ratings prior to November 19, 2007 and from December 17, 2007 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5201 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in November 2006 and August 2009.  The examinations are adequate to assess the disability as the examiners expressed familiarity with the history of the disability, and conducted thorough examinations of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Where the schedule does not provide a 0 percent rating under a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

[The Veteran's right upper extremity is her dominant extremity (as noted on VA examinations below).  See 38 C.F.R. § 4.69 (a distinction is made between muscle groups of major (dominant) and minor extremities for rating purposes, and only one extremity is to be considered major)].  

The Veteran's left shoulder disability is rated under Code 5201 (for limitation of arm motion).  Under Code 5201, for a minor arm, a 20 percent rating is warranted for limitation of motion of the arm at shoulder level; a 20 percent rating is warranted for limitation of motion midway between the side and shoulder level; and a 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  

Codes 5200, 5202, and 5203 require ankylosis of the shoulder, impairment of the humerus, and impairment of scapula or clavicle.  38 C.F.R. § 4.71a.  The Veteran's left shoulder disability is not shown to be manifested by such pathology.

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  (90 degrees abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.)

On November 2006 VA examination the Veteran reported chronic left shoulder pain and discomfort along the front and side.  She noted that bouts of severe pain were accompanied by swelling and decreased sensation.  She could lift no more than 8 pounds and had difficulty with overhead activities.  Range of motion testing (including on repetitive motion) revealed left shoulder forward flexion and abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees (with minimal endpoint discomfort).  There was slightly decreased strength in shoulder extension and tenderness to palpation along the biceps tendon insertion and the lateral aspect of the acromion.  There was no atrophy or functional limitation. There was a slight decrease secondary to weakness but there was no additional functional impairment due to fatigability, incoordination, or flare-ups.  The impression was chronic left shoulder pain with slight weakness and discomfort.    

A December 2006 VA outpatient treatment record notes that the Veteran had left shoulder pain with overhead activities and difficulty carrying heavy objects.  Range of motion testing of the left shoulder revealed flexion to 180 degrees with pain, extension to 40 degrees, internal rotation to T7, external rotation to 90 degrees, abduction to 180 degrees with pain, and adduction to 20 degrees.  The assessment was left rotator cuff weakness.  A later record notes that the Veteran did not have significant loss of motion of the shoulder.   

An August 2007 VA outpatient treatment record notes that the Veteran complained of mild pain on left arm extension.  Range of motion testing of the left shoulder revealed abduction to 130 degrees, forward flexion to 120 degrees, and external rotation to 70 degrees.  

A November 19, 2007 VA outpatient treatment record notes that the Veteran had left shoulder pain that was worsened by forward flexion and heavy lifting.  Range of motion testing of the left shoulder revealed forward flexion to 150 degrees, abduction to 90 degrees, external rotation to 60 degrees, and internal rotation to the T-spine.  Another record from the 26th of that month shows the Veteran's left shoulder forward flexion and abduction remained at 150 and 90 degrees respectively.  

A December 17, 2007 VA outpatient treatment record notes that the Veteran had left shoulder pain that had returned to a pre-operative level.  There was subacromial tenderness.  Range of motion testing of the left shoulder revealed forward flexion to 170 degrees, abduction to 160 degrees, external rotation to 50 degrees, and internal rotation to the T-spine.  

An April 2008 VA outpatient treatment record notes that on range of motion testing of the left shoulder the Veteran had forward flexion to 160 degrees, abduction to 150 degrees, external rotation to 40 degrees, and internal rotation to the mid-thorax.  

A May 2008 VA outpatient treatment record notes that on range of motion testing of the left shoulder the Veteran had forward flexion and abduction to 180 degrees and external rotation to 80 degrees.  There was minimal tenderness to palpation of the acromion.    
   
On August 2009 VA examination the Veteran complained of left shoulder pain and stated that although she could move her arm in all directions she had difficulty doing push-ups.  Her right upper extremity was her dominant.  Examination of the left shoulder revealed no gross evidence of atrophy or tissue wasting.  Range of motion testing (including upon repetition) revealed forward elevation and abduction to 180 degrees without painful limitation, internal and external rotation to 90 degrees without crepitus or painful limitation.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  The Veteran used no assistive devices and there were no incapacitating episodes of radiating pain.  There were no neurological findings, affect on usual daily activities, subluxation, or instability.  The Veteran was noted to be unemployed at the time of examination.  The diagnosis was postoperative repair rotator cuff left shoulder.  

A September 2009 VA outpatient treatment record notes that the Veteran had normal and full range of motion in the extremities.  

In her October 2009 VA Form 9 (substantive appeal) the Veteran noted that she had always had full range of motion in her left shoulder and had received several steroid injections.

A December 2009 VA Emergency room record notes that the Veteran had left shoulder pain for two days prior with shooting pain to the arm and elbow.  She reported that her shoulder had "popped" earlier.  The left shoulder revealed pain with range of motion and palpation to the anterior aspect without swelling or effusion.  There was no evidence of deformity or dislocation.  The diagnosis was shoulder strain.  

A February 2010 VA outpatient treatment record notes that the Veteran was experiencing left shoulder pain.  It was noted that increased pain occurred with performance of functional tasks above 90 degrees flexion/abduction.  Range of motion testing revealed left shoulder flexion to 135 degrees, abduction to 125 degrees, external rotation to 45 degrees, and internal rotation to 40 degrees.  The pain was rated 8/10.  

A March 2010 VA outpatient treatment record notes that the Veteran was seen for treatment of left shoulder pain rated 5/10.  Range of motion testing revealed left shoulder flexion to 180 degrees, abduction to 150 degrees, external rotation to 90 degrees, and internal rotation to 40 degrees. 

An April 2010 VA outpatient treatment record notes that the Veteran was still experiencing left shoulder pain that the Veteran rated as 10/10.  Her left shoulder range of motion was noted to be within functional limits.    

A May 2010 VA outpatient treatment record notes that the Veteran had left shoulder pain at the inferior border of her scapula that began a few months prior.  She tried narcotic medication but continued to have pain with most shoulder motions.  The Veteran noted pain along her shoulder at the bra line and stated that she felt slightly weaker on the left.  There was no scapular winging.  The assessment was left shoulder pain with a positive Hawkins.   

In the September 2010 Travel Board hearing the Veteran testified that in her work as a barber she could only keep her shoulders up for a few minutes before pain and fatigue set in.  She noted she had pain both on motion and at rest and could lift no more than 7 pounds.   

At the outset the Board notes that the periods during which the Veteran was assigned a temporary total (convalescent) rating (August 2, 2007 to October 1, 2007 and March 19, 2008 to May, 1 2008) are not for consideration.
Prior to November 19, 2007 

The medical evidence of record does not show (nor does the Veteran allege) that during this period she had limitation of motion of her arm to shoulder level.  VA examination and treatment records note that her greatest limitation of motion of the arm was abduction to 125 degrees and forward flexion to 120 degrees.   This actual range of motion is far better than that required for a compensable rating.  Further, the examiners stated that there was no additional functional impairment due to such factors as fatigability, incoordination or flare-ups.  At most, slight decrease secondary to weakness was noted.  That is, there is no demonstrated indication that a higher rating under 38 C.F.R. § 4.40 is warranted.   See DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).   Consequently, a compensable rating under Code 5201 is not warranted prior to November 19, 2007.  

      From November 19, 2007 to December 17, 2007 

A November 19, 2007 VA outpatient treatment record notes that the Veteran had limitation of abduction to 90 degrees (shoulder level).  Later on November 26th the Veteran continued to show abduction to 90 degrees.  The next range of motion finding occurs in a December 17, 2007 VA outpatient treatment record wherein the Veteran's left shoulder abduction had improved significantly to 160 degrees (almost full).  Accordingly, as the evidence establishes that the Veteran's left shoulder disability was manifested by limitation of motion of the arm to shoulder level from November 19, 2007 to December 17, 2007, a 20 percent (but no higher) rating is warranted for that period.   That is, a 30 percent rating under Code 5201 requires limitation to 25 degrees from the side.  As shown above, this limitation of motion is not demonstrated.  38 C.F.R. §§ 4.40, 4.71a.   

      From December 17, 2007 

The medical evidence of record does not show (nor does the Veteran allege) that during this period she had limitation of motion of her arm to shoulder level.  VA examination and treatment records note that her greatest limitation of motion of the arm was abduction to 125 degrees and forward flexion to 135 degrees.  This range of motion exceeds what is needed for a compensable schedular rating.  

Again, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of- motion loss due to pain on use or during flare-ups."  DeLuca v. Brown at 206.  The Veteran was provided VA examination during this relevant period that also addressed the effects of pain on function.  At her hearing, the Veteran testified about the pain that she experiences.  At the August 2009 VA examination, the examiner specified that there was no additional functional impairment (from that identified) due to pain, weakness, fatigability, incoordination or flare-up.  This conclusion is buttressed by the absence of physical findings, including atrophy.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like).   Consequently, a compensable rating under Code 5201 is not warranted from December 17, 2007.   38 C.F.R. §§ 4.40, 4.71a.   

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the left shoulder disability that are not encompassed by the schedular rating assigned.  The functional impairment shown, of decreased range of motion and pain is fully encompassed by the schedular rating criteria.  See 38 C.F.R. § 4.71a Code 5201.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran is currently employed as a barber and has not alleged that she is unemployable due to her service-connected left shoulder disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 20 percent rating from November 19, 2007 to December 17, 2007 is granted, subject to the regulations governing payment of monetary awards; compensable ratings prior to November 19, 2007 and from December 17, 2007 are denied.


REMAND

Regarding service connection for a left knee disability, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.   

Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). With respect to the listed factor C, the Court has stated that this element is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
The Veteran sustained a left knee injury in service while playing basketball and was diagnosed with left knee patellofemoral syndrome.  Her separation examination noted that she had possible left knee bursitis.  While on November 2006 VA examination the Veteran's left knee was noted to be normal with no finding of a current left knee disability, a December 2006 VA outpatient treatment record notes that the Veteran had left knee pain and swelling with walking, tenderness along the left knee medial joint line, and peri-patellar ligament laxity.  The assessment was left patellar laxity.  An addendum notes that meniscal injury could not be ruled out and that an MRI of the left knee would be beneficial.  Notably, there is no indication of an intercurrent left knee injury.  At the September 2010 Travel Board hearing the Veteran testified that her knee hurt while standing for 9 to 10 hours a day with "constant locking" and swelling (with redness and heat).  Notably, the Veteran is competent to provide lay evidence as to observation of her left knee symptoms that are capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  

The Board finds that the evidence of record suggests that the Veteran may have a current left knee disability that is associated with her injury in service.  As such, the low threshold of McLendon is met and a VA nexus examination is warranted.  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should arrange for an orthopedic examination of the Veteran.  Her claims folder must be reviewed by the examiner in conjunction with the examination. The examiner should identify (by medical diagnosis) any left knee disability found on examination, and opine whether it is at least as likely as not that such disability is related to the Veteran's active service (to include her left knee injury therein).  If the examiner's opinion is that the Veteran does not have a current left knee disability, he/she should reconcile such findings with the clinical evidence of record (i.e. patellar laxity).  The examiner must explain the rationale for the opinions given. 

2. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


